Title: From John Adams to William Plumer, 4 November 1809
From: Adams, John
To: Plumer, William



Dear Sir
Quincy November 4th. 1809

I have received with much pleasure your kind letter of the 28th of October.
My Son has often mentioned to me the Friendship between you and him, as one that he most highly valued: and he has remembered you with affection in his letters from the banks of New Foundland the 16th of August. I hope with you that his friendship will not terminate but with Life. I know of no more direct and certain way of writing to him than through the Secretary of State: unless it be by conveying your letters by private hands to Mr William Gray of Boston who has much intercourse with Russia and has a son as a private Friend in the Ministers Family.
Your design to write the history of your Country is a great and generous Design. Whether you mean to Confine yourself to what is strictly called The United States since their Union, or whether to go back to the first Discovery of America, and the earliest plantation of the respective Colonies, you have not explained. If this last is your intention I have lately read a Manuscript History of Dr Trumbull of East Haven in Connecticutt upon this plan in which he has comprised much matter in a Small Compass. It is advertised for Publication. He has quoted his Authorities which may save you much trouble. It is an Honest History.
It will not be in my power to aid you very much. I never could preserve Pamphlets or News Papers: but whenever I can assist you, I will do it with pleasure.
There is a Secret Journal of the old Congress from 1774 to 1789 I believe and as I have heard a more private Journal Still, a kind of Subsecret Journal. Neither of these were ever printed.
I am not in the situation of Junius. I can easily recollect all the Trifles I have written: at least all of them that have been published. And have no objection to giving you a list of all I ever wrote or Printed. I would publish them altogether with My Name if any Printer would undertake the Work: But I shall neither attempt it at my own expense, nor solicit Subscriptions for the purpose from others.
I had rather before the present and future ages in my true Coulours and with all my real imperfections on my head: than under a load of ridiculous Panegyricks on one hand or of Party Factions and Black Calumnies on the other. I would send you with pleasure a Copy of every thing of mine that has ever been printed, if I had it. But I have not. If you persist in your desire to see a List of them, I will endeavor to recollect and send it.
Your sentiments of my Late Correspondence, give me great Encouragement. How long it will be continued, I know not. I am gliding smoothly down the Rapids with much serenity and Tranquility whatever others may think, or say, or write, neither Loathing Life nor fearing Death: but I must soon reach the Bottom and write no more.
With great respect and esteem, I am Sir your affectionate / Fellow Citizen and very humble Servant

John Adams